DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0013807 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 May 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
FIGS. 1A, 1B, 5A–5C, 6A–6J, and 16A–16E use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
The numbers, letters, and/or reference characters of FIGS. 3A, 3B, 4A, 4B, 5D–5F, 7A–7F, 9A, 9B, 12A–D, 17, 18, 19A, and 19B are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
The ordinate labels of FIGS. 12A and 12D are incomplete (i.e., have been cut-off). The ordinate labels should be complete.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GEL POLYMER ELECTROLYTE INCLUIDNG CROSSLINKED NETWORK OF POSS AND PEG, IONIC LIQUID, AND LITHIUM SALT, LITHIUM BATTERY INCLUDING THE SAME, AND PROCESS OF PREPARING THE SAME.

The use of the terms SUPER P (e.g., [0121], [0124]) and NICOLET (e.g., [0123]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:
Claim 16 uses two commas (,,) between "hours" and "or" in line 3. Claim 16 should use a single comma between "hours" and "or" in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the crosslinked network is formed by reacting an inorganic polyhedral oligomeric silsesquioxane with a functionalized poly(ethylene glycol) or functionalized poly(ethylene oxide)." It is unclear if "reacting an inorganic polyhedral oligomeric silsesquioxane with" is limiting only "a functionalized poly(ethylene glycol)" or both " a functionalized poly(ethylene glycol)" and "functionalized poly(ethylene oxide)."
Claim 2 recites the limitation "an amine-terminated diterminal functionalized poly(ethylene glycol)." Claim 1, which claim 2 is directly dependent, recites the limitation "a functionalized poly(ethylene glycol)." It is unclear if "an amine-terminated diterminal functionalized poly(ethylene glycol)" recited in claim 2 is further limiting "a functionalized poly(ethylene glycol)" recited in claim 1.
Claim 3 recites the limitation "an amine-terminated diterminal functionalized poly(ethylene oxide)." Claim 1, which claim 3 is directly dependent, recites the limitation "functionalized poly(ethylene oxide)." It is unclear if "an amine-terminated diterminal functionalized poly(ethylene oxide)" recited in claim 3 is further limiting "functionalized poly(ethylene oxide)" recited in claim 1.
Claim 4 recites the limitation "the crosslinking reaction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 5 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "where the inorganic polyhedral oligomeric silsesquioxane is reacted with functionalized poly(ethylene glycol)." Claim 1, which claim 6 is directly dependent, recites the limitation "a functionalized poly(ethylene glycol)." It is unclear if "functionalized poly(ethylene glycol)" recited in claim 6 is further limiting "a functionalized poly(ethylene glycol)" recited in claim 1.
Claim 7 recites the limitation "where the inorganic polyhedral oligomeric silsesquioxane is reacted with functionalized poly(ethylene glycol)." Claim 1, which claim 7 is directly dependent, recites the limitation "a functionalized poly(ethylene glycol)." It is unclear if "functionalized poly(ethylene glycol)" recited in claim 7 is further limiting "a functionalized poly(ethylene glycol)" recited in claim 1.
Claims 8–12 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 8–12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the solvent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the overall ionic conductivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the composition of claim 14" and includes all the limitations of claim 14. Therefore, claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 are directly dependent from claim 15 and include all the limitations of claim 15. Therefore, claims 16 and 17 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "an inorganic polyhedral oligomeric silsesquioxane." Claim 18 has previously recited the limitation "the lithium gel polymer electrolyte of claim 1" and includes all the limitation of claim 1. Claim 1 recites the limitation "an inorganic polyhedral oligomeric silsesquioxane." It is unclear if "an inorganic polyhedral oligomeric silsesquioxane" recited in claim 18 is further limiting "an inorganic polyhedral oligomeric silsesquioxane" recited in claim 1.
Claim 18 recites the limitation "a functionalized poly(ethylene glycol)." Claim 18 has previously recited the limitation "the lithium gel polymer electrolyte of claim 1" and includes all the limitation of claim 1. Claim 1 recites the limitation "a functionalized poly(ethylene glycol)." It is unclear if "a functionalized poly(ethylene glycol)" recited in claim 18 is further limiting "a functionalized poly(ethylene glycol)" recited in claim 1.
Claim 18 recites the limitation "a functionalized poly(ethylene oxide)." Claim 18 has previously recited the limitation "the lithium gel polymer electrolyte of claim 1" and includes all the limitation of claim 1. Claim 1 recites the limitation "functionalized poly(ethylene oxide)." It is unclear if "a functionalized poly(ethylene oxide)" recited in claim 18 is further limiting "functionalized poly(ethylene oxide)" recited in claim 1.
Claim 18 recites the limitation "a crosslinked network." Claim 18 has previously recited the limitation "the lithium gel polymer electrolyte of claim 1" and includes all the limitation of claim 1. Claim 1 recites the limitation "a crosslinked network." It is unclear if "a crosslinked network" recited in claim 18 is further limiting "a crosslinked network" recited in claim 1.
Claim 18 recites the limitation "an ionic liquid." Claim 18 has previously recited the limitation "the lithium gel polymer electrolyte of claim 1" and includes all the limitation of claim 1. Claim 1 recites the limitation "an ionic liquid." It is unclear if "an ionic liquid" recited in claim 18 is further limiting "an ionic liquid" recited in claim 1.
Claim 18 recites the limitation "one or more lithium salts." Claim 18 has previously recited the limitation "the lithium gel polymer electrolyte of claim 1" and includes all the limitation of claim 1. Claim 1 recites the limitation "one or more lithium salts." It is unclear if "one or more lithium salts" recited in claim 18 is further limiting "one or more lithium salts" recited in claim 1.
Claim 19 recites the limitation "an amine-terminated diterminal functionalized poly(ethylene glycol)." Claim 18, which claim 19 is directly dependent, recites the limitation "a functionalized poly(ethylene glycol)." It is unclear if "an amine-terminated diterminal functionalized poly(ethylene glycol)" recited in claim 19 is further limiting "a functionalized poly(ethylene glycol)" recited in claim 18.
Claim 20 recites the limitation "an amine-terminated diterminal functionalized poly(ethylene oxide)." Claim 18, which claim 20 is directly dependent, recites the limitation "a functionalized poly(ethylene oxide)." It is unclear if "an amine-terminated diterminal functionalized poly(ethylene oxide)" recited in claim 20 is further limiting "a functionalized poly(ethylene oxide)" recited in claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–7, 9, 10, 12, 13, and 15–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0226679 A1, hereinafter Pan) in view of Li et al. (Study on properties of gel polymer electrolytes based on ionic liquid and amine-terminated butadiene-acrylonitrile copolymer chemically crosslinked by polyhedral oligomeric silsesquioxane, hereinafter Li).
Regarding claims 1, 9, and 10, Pan discloses a lithium gel polymer electrolyte composition comprising
a crosslinked network (FIG. 1B, [0034]), and
one or more lithium salts (FIG. 1B, [0034]),
wherein the crosslinked network is formed by reacting an inorganic polyhedral oligomeric silsesquioxane with a functionalized poly(ethylene glycol) or functionalized poly(ethylene oxide) (FIG. 1B, [0034]).
Pan does not explicitly disclose:
an ionic liquid,
wherein the ionic liquid is present in an amount of from about 1 wt. % to about 90 wt. %, based on a total weight of the lithium gel polymer electrolyte.
wherein the lithium salt is present in an amount of from 50 wt. % to about 90 wt. %, based on a total weight of the lithium gel polymer electrolyte.
Li discloses a lithium gel polymer electrolyte composition comprising a crosslinked network, an ionic liquid, and one or more lithium salts (FIG. 1, P274/C2/L1–17), wherein the ionic liquid is present in an amount of from about 1 wt. % to about 90 wt. %, based on a total weight of the lithium gel polymer electrolyte (FIG. 2, P274/C2/L1–17), and wherein the lithium salt is present in an amount of from 50 wt. % to about 90 wt. %, based on a total weight of the lithium gel polymer electrolyte (FIG. 2, P274/C2/L1–17) to improve the ionic conductivity (FIG. 2,P275/C1/L11–25). Pan and Li are analogous art because they are directed to lithium gel polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium gel electrolyte composition of Pan with the ionic liquid of Li in order to improve the ionic conductivity.
Regarding claim 2, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein the polyhedral oligomeric silsesquioxane is reacted with an amine-terminated diterminal functionalized poly(ethylene glycol) (FIG. 1B, [0034]).
Regarding claim 12, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein the amine-terminated poly(ethylene glycol), has a number average molecular weight of from about 2,000 g/mol to about 6,000 g/mol (FIG. 1B, [0034]).
Regarding claim 3, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein the polyhedral oligomeric silsesquioxane is reacted with an amine-terminated diterminal functionalized (polyethylene oxide) (FIG. 1B, [0034]).
Regarding claim 4, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein the inorganic polyhedral oligomeric silsesquioxane has a structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (FIG. 1B, [0034])
wherein each R group is independently selected from hydrogen, hydrocarbyl, reactive functional groups and functionalized hydrocarbyl groups (FIG. 1B, [0034]) and
at least one of the R groups contains a functional group suitable for the cross-linking reaction (FIG. 1B, [0034]).
Regarding claim 5, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein inorganic polyhedral oligomeric silsesquioxane is selected from octakis(3-glycidyloxypropyldimethylsiloxy)octasilsesquioxane, epoxycyclohexylethyl polysilsesquioxane, glycidyl polyhedral oligomeric silsesquioxane, and octa epoxycyclohexyldimethylsilyl polyhedral oligomeric silsesquioxane (FIG. 1B, [0034]).
Regarding claim 6, modified Pan discloses all claim limitations set forth above and further discloses a composition:
where the inorganic polyhedral oligomeric silsesquioxane is reacted with functionalized poly(ethylene glycol) in a molar ratio of from about 1:100 to about 10:1 (FIG. 1C, [0020]).
Regarding claim 7, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein the inorganic polyhedral oligomeric silsesquioxane is reacted with functionalized poly(ethylene glycol) in a molar ratio of from about 1:4 to about 1:2 (FIG. 1C, [0020]).
Regarding claim 13, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein the solvent is selected from tetrahydrofuran, diethyl ether, acetonitrile, ethyl acetate, and methyl acetate (FIG. 1B, [0020]).
Regarding claim 15, Pan discloses a battery comprising a lithium gel polymer electrolyte and a metal anode (FIG. 4A, [0026]), wherein the lithium gel polymer electrolyte comprises:
a crosslinked network (FIG. 1B, [0034]), and
one or more lithium salts (FIG. 1B, [0034]),
wherein the crosslinked network is formed by reacting an inorganic polyhedral oligomeric silsesquioxane with a functionalized poly(ethylene glycol) or functionalized poly(ethylene oxide) (FIG. 1B, [0034]).
Pan does not explicitly disclose:
an ionic liquid.
Li discloses a lithium gel polymer electrolyte composition comprising a crosslinked network, an ionic liquid, and one or more lithium salts (FIG. 1, P274/C2/L1–17) to improve the ionic conductivity (FIG. 2,P275/C1/L11–25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium gel electrolyte composition of Pan with the ionic liquid of Li in order to improve the ionic conductivity.
Regarding claim 16, modified Pan discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the battery delivers stable cycling performance over 6800 hours at a current density of 0.1 mA·cm-2 and a charge-discharge cycle takes a total of about 3 hours, or the battery delivers a stable cycling performance over at least 2250 charge-discharge steps, at a current density of 0.1 mA·cm-2 (FIG. 3B, [0024]), and
wherein stable cycling performance means having a repeatable voltage profile with no insubstantial noise attributable to pulverization, delamination, corrosion, or other side reactions and one cycle equals 1 charge plus 1 discharge (FIG. 3B, [0024]).
Regarding claim 17, modified Pan discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the metal anode is lithium (FIG. 4A, [0026]).
Regarding claim 18,  process of preparing a lithium gel polymer electrolyte comprising a crosslinked network (FIG. 1B, [0034]), and one or more lithium salts (FIG. 1B, [0034]), wherein the crosslinked network is formed by reacting an inorganic polyhedral oligomeric silsesquioxane with a functionalized poly(ethylene glycol) or functionalized poly(ethylene oxide) (FIG. 1B, [0034]), wherein the process comprises:
reacting the inorganic polyhedral oligomeric silsesquioxane with the functionalized poly(ethylene glycol) or the functionalized poly(ethylene oxide) to form the crosslinked network in a single-step polymerization process in the presence of one or more lithium salts (FIG. 1B, [0020]).
Pan does not explicitly disclose:
reacting the inorganic polyhedral oligomeric silsesquioxane to form the crosslinked network in a single-step polymerization process in the presence of an ionic liquid, and one or more lithium salts.
Li discloses preparing a lithium gel polymer electrolyte by reacting the inorganic polyhedral oligomeric silsesquioxane to form the crosslinked network in a single-step polymerization process in the presence of an ionic liquid, and one or more lithium salts (FIG. 1, P274/C2/L1–17) to improve the ionic conductivity (FIG. 2,P275/C1/L11–25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium gel electrolyte composition of Pan with the ionic liquid of Li in order to improve the ionic conductivity.
Regarding claim 19, modified Pan discloses all claim limitations set forth above and further discloses a process:
wherein the polyhedral oligomeric silsesquioxane is reacted with an amine-terminated diterminal functionalized poly(ethylene glycol) (FIG. 1B, [0034]).
Regarding claim 20, modified Pan discloses all claim limitations set forth above and further discloses a process:
wherein the polyhedral oligomeric silsesquioxane is reacted with an amine-terminated diterminal functionalized (polyethylene oxide) (FIG. 1B, [0034]).

Claim(s) 8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2018/0226679 A1) in view of Li (Study on properties of gel polymer electrolytes based on ionic liquid and amine-terminated butadiene-acrylonitrile copolymer chemically crosslinked by polyhedral oligomeric silsesquioxane) as applied to claim(s) 1 above, and further in view of Park et al. (Polymer electrolytes integrated with ionic liquids for future electrochemical devices, hereinafter Park).
Regarding claims 8, 11, and 14, modified Pan discloses all claim limitations set forth above and further discloses a composition:
wherein the lithium salt is a lithium salt with an anion of bis(trifluoromethane)sulfonamide, hexafluoroarsenate, hexfluorophosphate, perchlorate, tetrafluoroborate, tris(pentafluoroethyl)trifluorophosphate, trifluoromethanesulfonate, bis(fluorosulfonyl)imide, cyclo-difluoromethane-1,1-bis(sulfonyl)imide, cyclo-hexafluoropropane-1,1-bis(sulfonyl)imide, bis(perfluoroethyanesulfonyl)imide, bis(oxalate)borate, difluoro(oxalato)borate, dicyanotriazolate, tetracyanoborate, dicyanotriazolate, dicyano-trifluoromethyl-imidazole, and dicyano-pentafluoroethyl-imidazole (FIG. 1B, [0034]).
Pan does not explicitly disclose:
wherein the ionic liquid is selected from N-methyl-N-propylpyyrolidnium bis(fluorosulfonyl)imide, 1-ethyl-3-methylimidazolium tetrafluoroborate, and 1-butylpyridinium tetrafluoroborate; and
wherein the overall ionic conductivity is 1 mS·cm-1 or greater at 20° C.
Park discloses a lithium gel polymer electrolyte composition comprising an ionic liquid is selected from N-methyl-N-propylpyyrolidnium bis(fluorosulfonyl)imide, 1-ethyl-3-methylimidazolium tetrafluoroborate, and 1-butylpyridinium tetrafluoroborate (FIG. 4, P2368/C2/L1–15); and wherein the overall ionic conductivity is 1 mS·cm-1 or greater at 20° C (FIG. 7, P2372/C2/L1–14) to improve the ionic conductivity and ion transference number (P2372/C2/L23–36). Pan and Park are analogous art because they are directed to lithium gel polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium gel polymer electrolyte composition of modified Pan with the ionic liquid and ionic conductivity of Park in order to improve the ionic conductivity and ion transference number.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725